Citation Nr: 1206518	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-43 845	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



REMAND

The Veteran served on active duty from April 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Louis, Missouri RO.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Veteran contends that his shoulders were first injured when he participated in multiple parachute jumps during his military service.  More specifically, he asserts that, because of his small stature and the nature of the parachute harness, he was particularly susceptible to injury each time the parachute opened and "jerked" on his shoulders.  He reports that he has had continuous problems with his shoulders since service, but finally began to seek care more recently because of the increasing severity of his rotator cuff disability and arthritis.  

His service treatment records do not refer to any shoulder complaint or finding.  When he was examined for separation from military service, he reported having injured his right leg in a fall in September 1943 and of having problems with his right eye bothering him.  The examiner noted that there were no objective musculoskeletal findings.  

The Veteran filed claims for service-connected compensation in 1949, 1955 and 1998, but did not mention any problem with his shoulders; however, private treatment reports dated as early as 1992 show that he was seen for intermittent bilateral shoulder pain, which was then referred to as rotator cuff syndrome.  

In May 1994, a record entry shows that the Veteran was seen for left shoulder pain dating back to the previous June from a car accident.  No abnormality was noted on x-ray.  The diagnosis was tendonitis.  By June 1994, it was noted that the tendonitis was much improved with full range of motion and no tenderness to palpation.  

The Veteran filed a claim for shoulder disability in January 2010, and private records submitted in support of the claim show that since about June 2008 the Veteran was followed for shoulder disabilities, including arthritis and a rotator cuff tear and a proximal biceps tendon tear.  (An August 2008 record referred to his having had left shoulder pain for 3 months.)

The RO scheduled the Veteran for a VA examination, which was conducted in May 2011.  The examiner diagnosed internal derangement of both shoulders (rotator cuff tear and osteoarthritis), but the examiner opined that these problems were less likely as not caused by in-service events.  It was felt that age-related degenerative changes and unknown post-service life events more likely played a part in the shoulder conditions.  In so concluding, the examiner noted that there were no notations of shoulder problems in the Veteran's service treatment records.

While the examiner is correct that the service treatment records are silent for a shoulder problem, it is not clear what was meant by the reference to unknown post-service life events.  Such a comment suggests that the examiner's opinion was based on conjecture, without consideration of the Veteran's specific history, particularly his report of continued shoulder symptoms since military service.  

The Board finds the Veteran's argument that he has had continuous shoulder problems since service curious, especially because he did not mention such a problem on claims filed in 1949, 1955, and 1998, or for that matter at the time of his separation examination when he reported other problems that apparently bothered him.  Nevertheless, it does not appear that the 2011 VA examiner's opinion fully contemplated the Veteran's history.  Consequently, the Board finds that a remand is required so that medical opinion evidence can be obtained that addresses the Veteran's claim without speculation as to unknown events in the Veteran's history. 

Finally, the Board notes that the Veteran has submitted additional pertinent evidence that has not been addressed by the agency of original jurisdiction (AOJ).  This evidence was received at the Board in January 2012.  Consideration of this evidence will be undertaken as part of the AOJ review on remand.  

For the reasons set forth above, this case is REMANDED to the AOJ for the following actions:

1.  The AOJ should give the Veteran opportunity to supplement the record.  He should be asked to identify each source of treatment or evaluation for any shoulder problem since his separation from service, and the AOJ should assist him by obtaining the records (with his authorization where necessary).  If records cannot be obtained, the Veteran should be notified and given opportunity to provide them.  

2.  Thereafter, the Veteran should be scheduled for a VA examination.  The examiner should be asked to review the claims file (including the contents of this remand), take a detailed history of the Veteran's shoulder problems, and examine the Veteran.  For each shoulder disability identified, the examiner should provide an opinion as to the medical probabilities that it is traceable to the Veteran's period of military service.  A detailed explanation for the opinion should be provided, with citation to the record or medical principles for why the examiner believes the disability is or is not attributable to military service.  If the disability is attributable to post-service events, such events should be specifically identified.  The examiner should also provide specific reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service.


If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ should ensure that the examination report satisfies the instructions contained in this remand.  If it does not, it should be returned to the examiner for corrective action.  Thereafter, the AOJ should re-adjudicate the claim on appeal.  Consideration should be given to the entire record, including the evidence received at the Board in January 2012.  If any benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

